DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 8, 2020 has been entered.

Response to Amendment
	The amendment filed on September 8, 2020 has been entered.  Applicant has amended claims 1-2, 5, 8, 11-12, 14 and 20.  Claims 1-20 remain pending, have been examined, and currently stand rejected.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites, in part, “receiving the user credential and the first key from a first processor for a merchant transaction processing application executed by a merchant device corresponding to a merchant for a transaction between the user and the merchant.”  The bolded portion of this limitation is unclear because it is unknown if this portion of the limitation is describing the first processor (e.g., the first processor is used for a merchant transaction processing application), or if the bolded portion of the limitation is describing an intended use of why the user credential and/or first key is received (e.g., the user credential and first key is received so that it/they can be used in a merchant transaction processing application), or something else altogether.  As best understood, the bolded portion of the limitation is providing non-functional descriptive material about the first processor (e.g., what tasks/applications the first processor may perform).  In order to further prosecution, the claim has been interpreted in this manner.  Independent claims 11 and 20 recite the same limitation as that described above and found in claim 1, accordingly, claims 11 and 20 are also rejected under 35 U.S.C. 112(b) for the same reasons and rational explained above.  Claims 2-10 and 12-19 are also rejected based upon their dependency to claim 1 or 11.

Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 2009/0292642 A1) in view of Woodward (US 2005/0131838 A1) in view of Faith et al. (US 2010/0280927 A1) (“Faith”) in view of Fletcher US 2007/0284434 A1).
Regarding Claim 1:  Han discloses a service provider system, comprising:
a non-transitory memory storing a user credential for a user, a first key, a second key, and an authorization (See at least Han [0070]; [0082-0089]; [0094].  User credential (i.e. payment identifier), a first key (i.e. first merchant identifier), and a second key (i.e. second merchant identifier).)
one or more hardware processors coupled to the non-transitory memory and configured to read instructions to cause the service provider system to perform operations comprising (See at least Han [0094]):
receiving the user credential and the first key from a first processor for a merchant transaction processing application executed by a merchant device corresponding to a merchant for a transaction between the user and the merchant (See at least Han [0008]; [0023]; [0056-0057]; [0070] “In one embodiment, the merchant sends the payment identifier and a merchant ID associated with the merchant.”; [0084]; Fig. 2.  Where the service provider system (i.e. credit facility) receives the user credential (i.e. payment identifier) and the first key (i.e. first merchant identifier) from a first processor (i.e. computing unit) for a merchant transaction processing application (i.e. Online Shopping System) executed by a merchant device (i.e. merchant server) corresponding to a merchant for a transaction between the user and the merchant.); 
verifying that the first key is associated with the merchant (See at least Han [0082] “The credit facility determines a first merchant identifier associated with the payment request at step 1320.”; [0084]; [0088-0089]);
generating an authorization of the transaction, wherein the authorization comprises an alphanumeric string for use with the second key (See at least Han [0059]; [0082]; [0085-0091].  Where an authorization of the transaction (i.e. payment identifier) is generated (e.g., by coding in an association with the first merchant identifier, signing the identifier, and/or encrypting the identifier, etc.), wherein the authorization comprises an alphanumeric string (i.e. a credit card number, a one-time use credit card number, account number or the like) for use with the second key (i.e. for use with the second merchant identifier).)
providing the authorization to the first processor based on the user credential and the first key (See at least Han [0023]; [0086-0087].  Where the service provider system (i.e. credit facility) provides the authorization (i.e. the payment identifier, e.g., the determined payment identifier) to the first processor (i.e. computing unit) based on the user credential (i.e. payment identifier) and the first key (i.e. first merchant identifier).); 
receiving the authorization from a processor of the merchant device with the second key (See at least Han [0086-0089]; Fig. 15; Han Claims 1, 4 and 6.  Where the service provider system (i.e. credit facility) receives the authorization (i.e. the payment identifier, e.g., a coded payment identifier, a signed payment identifier) from a processor of the merchant device (i.e. merchant server) with the second key (i.e. second merchant identifier).); 
determining whether the first key and the second key match and correspond to the merchant (See at least Han [0086-0089]; Fig. 15.  Where it is determined whether the first key (i.e. first merchant identifier) and second key (i.e. second merchant identifier) match and correspond (i.e. indicated by the fact that the two identifiers match) to the merchant.); and
processing the transaction between the user and the merchant based on the determining whether the first key and the second key match and correspond to the merchant (See at least Han [0088-0089].  Where the transaction is processed (i.e. payment is made) between the user (i.e. customer) and the merchant based on the determining whether the first key and the second key match and correspond (i.e. indicated by the fact that the two identifiers match) to the merchant.).


wherein the first key was previously issued to the first processor by the service provider system for storage in a database and use with the merchant transaction processing application (See at least Woodward [0004]; [0017]; [0020-0023]; Fig. 2B; Fig. 2C.  Where the first key (i.e. consumer authorization key (CAK)) was previously issued to the first processor (i.e. consumer payment server) by the service provider system (i.e. host transaction processor) for storage in a database and use with the merchant transaction processing application (i.e. consumer transaction software on the portable wireless client device).); 
wherein the second key [was] previously issued to the second processor by the service provider system (See at least Woodward [0004]; [0020-0023]; Fig. 2B; Fig. 2C.  Where the second key (i.e. merchant authorization key (MAK)) was previously issued to the second processor (i.e. merchant payment server) by the service provider system (i.e. host transaction processor).); and
wherein the second processor comprises a secure back-end server of the merchant separated from the first processor and the database, and wherein the second key is inaccessible by the first processor and the merchant transaction processing application of the merchant (See at least Woodward [0014]; [0017]; [0020-0023]; Fig. 1; Fig. 2B; Fig. 2C.  Where the second processor (i.e. merchant payment server) comprises a secure back-end server of the merchant (i.e. a merchant server) separated from the first processor and the database (i.e. see [0014] which indicates that the consumer payment server and merchant payment server may be located at different locations, also see e.g., Fig. 1 items 16 and 18), and wherein the second key (i.e. MAK) is inaccessible by the first processor and the merchant transaction processing application of the merchant (i.e. Examiner is interpreting the second key (MAK) as being inaccessible by the first processor (i.e. consumer payment server) and the merchant transaction processing application (i.e. consumer transaction software on the portable wireless client device) because the consumer payment server and consumer transaction software on the portable wireless client device are never in possession of the second key (MAK)).).
	In view of the teachings provided by Woodward it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Han’s method of using a first key (i.e. first merchant identifier) and a second key (i.e. second merchant identifier) during a payment process to increase confidence that a payment identifier is legitimate and authorized by the customer to include “wherein the first key was previously issued to the first processor by the service provider system for storage in a database and use with the merchant transaction processing application; wherein the second key [was] previously issued to the second processor by the service provider system; and wherein the second processor comprises a secure back-end server of the merchant separated from the first processor and the database, and wherein the second key is inaccessible by the first processor and the merchant transaction processing application of the merchant”, as taught and/or suggested by Woodward, in order to provide a wireless platform on which a consumer can conduct a POS transaction with a merchant without having to disclose certain consumer-specific information to the merchant (Woodward [0003]; [0024]).
(See at least Faith [0077-0079]; [0144].  Where the authorization (e.g., an authorization token) is received from a second processor (i.e. server associated with a first merchant) of the merchant device (i.e. of the merchant).).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Han’s method of receiving the authorization (i.e. the determined payment identifier, e.g., a coded payment identifier, a signed payment identifier) from the merchant device (i.e. merchant server), to include the teachings of Faith, in order to save an authorization server (e.g. a server of a payment processing network) time and money because a complete authorization process does not have to be done for every authorization request, which can clog a network (Faith [0022]).
	Han further discloses the use of a user credential (i.e. payment identifier), and the confirming of a customer identity based on information associated with the customer (Han [0070-0072]).  However, the combination of Han, Woodward and Faith does not explicitly disclose:  wherein the user credential comprises a personal identification number (PIN) issued to the user for use with the merchant transaction processing application; or verifying that the merchant is an authorized merchant for the PIN.
	Fletcher, on the other hand, teaches:
wherein the user credential comprises a personal identification number (PIN) issued to the user for use with the merchant transaction processing application (See at least Fletcher Abstract; [0004-0005]; [0041] “The LUP may be generated by an issuer 3 or may be created by the user 1. In an exemplary embodiment, although not required, LUP 15 is immediately usable by user 1 without need for activation and may have associated therewith user 1, issuer 3, and/or merchant 2 defined conditions and/or parameters of use restrictions which limit use of the LUP 15.”; [0082-0083].  Where the user credential comprises a personal identification number (PIN) (i.e. Limited ); and 
verifying that the merchant is an authorized merchant for the PIN (See at least Fletcher [0004-0005]; [0049] “In another exemplary embodiment, LUP 15 may have limited-use (and/or conditions-of-use) parameters associated with it […]. Parameters may include, for example: […] (iv) use of LUP 15 for a specified merchant only […].”; [0051]. Where it is verified that the merchant is an authorized merchant for the PIN when it is determined if use of the LUP is authorized based on parameters associated with the LUP including a specified merchant.).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Han’s method of using a user credential (i.e. payment identifier), and the confirming of a customer identity based on information associated with the customer, to include the teachings of Fletcher, in order to facilitate transactions utilizing a code (e.g., PIN) that is associated with a primary transaction instrument (Fletcher [0002]).
	Additionally, Examiner has fully considered the non-functional descriptive language recited in the claim(s), and in the interest of compact prosecution has provided prior art, where available, for the non-functional descriptive material.  However, it is noted that the non-functional descriptive material will not distinguish the invention from the prior art in terms of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).  Such non-functional descriptive material includes:
the phrase “for a merchant transaction processing application executed by a merchant device corresponding to a merchant for a transaction between the user and the merchant”, found in the “receiving the user credential” step, is non-functional descriptive material as it only describes, at least in part, attributes about the first processor (e.g., what the first processor 
the phrase “wherein the first key was previously issued to the first processor by the service provider system for storage in a database and use with the merchant processing application”, found in the “receiving the user credential” step, is non-functional descriptive material as it only describes, at least in part, details about the first key (e.g., who issued the key, why the key was issued, etc.), however, the fact that the first key was previously issued for an intended purpose fails to affect how any of the positively recited steps are performed, the structure of the system, and/or how the system operates.  For example, the claimed system does not receive the first key differently simply because it was previously issued.
the phrase “wherein the user credential comprises a personal identification number (PIN) issued to the user for use with the merchant transaction processing application”, found in the “receiving the user credential” step, is non-functional descriptive material as it only describes, at least in part, the type/format of data used (e.g., a number) as the user credential and the credentials intended use (e.g., for use with the merchant transaction processing application), however, the fact that the fact that the user credential is of a particular type/format fails to affect how any of the positively recited steps are performed, the structure of the system, and/or how the system operates.  For example, the user credential is not received differently simply because it is a number (i.e. a PIN).  Likewise, the fact that the PIN has an intended 
the phrase “wherein the authorization comprises an alphanumeric string”, found in the “generating an authorization” step, is non-functional descriptive material as it only describes, at least in part, the contents/format of the authorization, however, the fact that the authorization comprises an alphanumeric string fails to affect how any of the positively recited steps are performed, the structure of the system, and/or how the system operates.  For example, the authorization is not generated, provided, or received differently simply because the authorization is in an alphanumeric format.
the phrase “previously issued to the second processor by the service provider system”, found in the “receiving the authorization” step, is non-functional descriptive material as it only describes, at least in part, details about the second key (e.g., who issued the key), however, the fact that the second key was previously issued fails to affect how any of the positively recited steps are performed, the structure of the system, and/or how the system operates.
the phrase “wherein the second processor comprises a secure back-end server of the merchant separated via a firewall from the first processor and the database”, found in the “receiving the authorization” step, is non-functional descriptive material as it only describes, at least in part, attributes about the second processor (e.g., the second processors configuration with respect to the first processor and the database), however, the fact that the second processor is separated from the first processor and the database fails to affect how any of the positively recited steps are performed, the structure of the system, and/or how the system operates.  For example, the authorization and second key are not received differently simply because the first and second processor are separated (e.g., via a firewall).
the phrase “wherein the second key is inaccessible by the first processor and the merchant transaction processing application of the merchant”, found in the “receiving the authorization” step, is non-functional descriptive material as it only describes, at least in part, details about the second key (e.g., who has, or does not have, access to the second key), however, the fact that the second key is not accessible to the first processor and the merchant transaction processing application fails to affect how any of the positively recited steps are performed, the structure of the system, and/or how the system operates.

Examiner Note:  Examiner notes that the details pertaining to the first processor, second processor, merchant device, and/or secure back-end server (e.g., wherein the second processor comprises a secure back-end server of the merchant separated via a firewall from the first processor and the database) are outside the scope of the claimed invention.  That is, applicant is claiming a service provider system, however, the first processor, second processor, merchant device, and/or secure back-end server are not part of the claimed system.  Accordingly, any details about these devices/components and/or the actions/steps that they perform would be outside the scope of the claimed system.

Regarding Claim 3:  The combination of Han, Woodward, Faith and Fletcher discloses the system of claim 1.  Han further discloses wherein the first key is used in at least one of a mobile application for the merchant or a website for the merchant associated with the merchant transaction processing application (See at least Han [0056-0057]; [0070]; [0081-0082].  Wherein the first key (i.e. first merchant identifier) is used in at least one of a mobile application for the merchant (i.e. in the merchant system) or a website for the merchant associated with the merchant transaction processing application (i.e. an online shopping cart).).
Examiner Note:  The phrase “wherein the first key is used in at least one of a mobile application for the merchant or a website for the merchant associated with the merchant transaction processing application” is non-functional descriptive material as it only describes, at least in part, details about where the first key can be used, however, the fact that the first key can be used in a particular environment/application fails to affect how any of the positively recited steps are performed.  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in terms of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

Regarding Claim 4:  The combination of Han, Woodward, Faith and Fletcher discloses the system of claim 1.  Han further discloses wherein the transaction is processed using a payment account for the user with the service provider system, and wherein the user credential identifies the payment account (See at least Han [0060-0061]; [0070-0071]).	

Regarding Claim 5:  T The combination of Han, Woodward, Faith and Fletcher discloses the system of claim 4.  Han further discloses the use of a user credential (i.e. payment identifier), and the confirming of a customer identity based on information associated with the customer (Han [0070-0072]).  However, Han does not explicitly disclose wherein the PIN is issued to the user by the service provider system and is distinct from at least one of a username for the payment account or a password for the payment account.	Fletcher, on the other hand, further teaches wherein the PIN is issued to the user by the service provider system and is distinct from at least one of a username for the payment account or a password for the payment account (See at least Fletcher Abstract; [0004-0005]; [0041] “The LUP may be generated by an issuer 3 or may be created by the user 1. In an exemplary embodiment, although not required, LUP 15 is immediately usable by user 1 without need for activation and may have associated therewith user 1, issuer 3, and/or merchant 2 defined conditions and/or parameters of use restrictions which limit use of the LUP 15.”; [0066]; [0069].  Where the PIN (i.e. LUP) is issued to the user by the service provider system (i.e. issuer) and is distinct from at least one of a username for the payment account (i.e. username) or a password for the payment account (i.e. password).).	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Han’s method of using a user credential (i.e. payment identifier), and the confirming of a customer identity based on information associated with the customer, to include the teachings of Fletcher, in order to facilitate transactions utilizing a code (e.g., PIN) that is associated with a primary transaction instrument (Fletcher [0002]).
Examiner Note:  The phrase “wherein the PIN is issued to the user by the service provider system and is distinct from at least one of a username for the payment account or a password for the payment account” is non-functional descriptive material as it only describes, at least in part, who issued the PIN and characteristics of the PIN, however, the fact that PIN was issued by a particular entity and has particular characteristics (e.g., it differs from a username or password) fails to affect how any of the positively recited steps are performed.  For example, the PIN is not verified differently because it was issued by the service provider.  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in terms of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

Regarding Claim 6:  The combination of Han, Woodward, Faith and Fletcher discloses the system of claim 5.  Fletcher further teaches wherein PIN enables identifying the payment account during merchant (See at least Fletcher Abstract; [0004-0005]; [0041] “The LUP may be generated by an issuer 3 or may be created by the user 1. In an exemplary embodiment, although not required, LUP 15 is immediately usable by user 1 without need for activation and may have associated therewith user 1, issuer 3, and/or merchant 2 defined conditions and/or parameters of use restrictions which limit use of the LUP 15.”; [0045-0049]; [0101] “This customer service application identifies the account by LUP 15 in dispute”; [0112].  Where the PIN (i.e. LUP) enables identifying the payment account (i.e. primary account) during merchant transactions (i.e. “user presents this number to a merchant to complete a sales transaction”).).	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Han’s method of using a user credential (i.e. payment identifier), and the confirming of a customer identity based on information associated with the customer, to include the teachings of Fletcher, in order to facilitate transactions utilizing a code (e.g., PIN) that is associated with a primary transaction instrument (Fletcher [0002]).
Examiner Note:  The portion of the limitation which recites “wherein the PIN enables identifying the payment account during merchant transactions including the transaction with the merchant” is merely a recited intended use of the received PIN.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed.

Regarding Claim 7:  The combination of Han, Woodward, Faith and Fletcher discloses the system of claim 6.  Han further discloses wherein the authorization is provided in response to the first key being (See at least Han [0082-0083].  Where the authorization (i.e. determined payment identifier) is provided in response to the first key (i.e. first merchant identifier) being matched to the merchant.).	Han substantially discloses the claimed invention including the use of a user credential (i.e. payment identifier), and the confirming of a customer identity based on information associated with the customer (Han [0070-0072]).  Han further discloses the providing of an authorization in response to the matching of information (Han [0082-0083]; [0086-0087]).  However, Han does not explicitly wherein the authorization is provided in response to the PIN being matched to the user.	Fletcher, on the other hand, teaches wherein the authorization is provided in response to the PIN being matched to the user (See at least Fletcher Abstract “the merchant processing this limited use PIN, where the number is typically presented to the credit issuer to facilitate authorization”; [0051]; [0078]; [0086-0088].).	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Han’s method of using a user credential (i.e. payment identifier), and the confirming of a customer identity based on information associated with the customer, to include the teachings of Fletcher, in order to facilitate transactions utilizing a code (e.g., PIN) that is associated with a primary transaction instrument (Fletcher [0002]).

Regarding Claim 8:  The combination of Han, Woodward, Faith and Fletcher discloses the system of claim 1.  Han further discloses wherein the operations further comprise: providing a payment to the merchant in response to the first key and the second key matching and corresponding to the merchant (See at least Han [0088-0089].  Where a payment is provided to the merchant in response to the first key (i.e. first merchant identifier) and the second key (i.e. second merchant identifier) matching and corresponding (i.e. indicated by the fact that the two identifiers match) to the merchant.).

Regarding Claim 9:  The combination of Han, Woodward, Faith and Fletcher discloses the system of claim 1.  Han further discloses wherein the processing comprises: 
determining that the second key was previously issued to the merchant (See at least Han [0088-0089].  Where it is determined that the second key (i.e. second merchant identifier) was previously issued to the merchant when the first and second merchant identifiers match.); and 
wherein the transaction is processed in response to the determining that the second key was previously issued to the merchant (See at least Han [0088-0089].  Where the transaction is processed in response to the determining that the second key was previously issued to the merchant (i.e. “payment is conditioned on a valid comparison”).).

Regarding Claim 10:  The combination of Han, Woodward, Faith and Fletcher discloses the system of claim 1.  Han further discloses wherein the processing comprises: 
receiving the authorization from the merchant device (See at least Han [0086-0089]; Han Claims 1, 4 and 6.  Where the service provider system (i.e. credit facility) receives the authorization (i.e. the determined payment identifier, e.g., a coded payment identifier, a signed payment identifier) from the merchant device (i.e. merchant server).); 
determining that the authorization is not transmitted with the second key previously issued to the merchant (See at least Han [0088-0089].  Where it is determined that an authorization (i.e. payment identifier) is not transmitted with the second key previously issued to the merchant (i.e. the second merchant identifier) when the first and second merchant identifiers do not match.); and
in response, marking at least one of the transaction, the merchant device, and the merchant as fraudulent (See at least Han [0089].  Where in response the service provider system (i.e. credit ).
	
Regarding Claim 11:  Han discloses a method comprising: 
receiving a user credential and a first key from a first processor for a merchant transaction processing application executed by a merchant device corresponding to a merchant for a transaction between the user and the merchant (See at least Han [0008]; [0023]; [0056-0057]; [0070] “In one embodiment, the merchant sends the payment identifier and a merchant ID associated with the merchant.”; [0084]; Fig. 2.  Where the service provider system (i.e. credit facility) receives a user credential (i.e. payment identifier) and a first key (i.e. first merchant identifier) from a first processor (i.e. computing unit) for a merchant transaction processing application (i.e. Online Shopping System) executed by a merchant device (i.e. merchant server) corresponding to a merchant for a transaction between the user and the merchant.); 
verifying that the first key is associated with the merchant (See at least Han [0082] “The credit facility determines a first merchant identifier associated with the payment request at step 1320.”; [0084]; [0088-0089]); 
generating an authorization of the transaction, wherein the authorization comprises an alphanumeric string for use with the second key (See at least Han [0059]; [0082]; [0085-0091].  Where an authorization of the transaction (i.e. payment identifier) is generated (e.g., by coding in an association with the first merchant identifier, signing the identifier, and/or encrypting the identifier, etc.), wherein the authorization comprises an alphanumeric string (i.e. a credit card number, a one-time use credit card number, account number or the like) for use with the second key (i.e. for use with the second merchant identifier).)
providing the authorization to the first processor based on the user credential and the first key (See at least Han [0023]; [0086-0087].  Where the service provider system (i.e. credit facility) provides the authorization (i.e. the payment identifier, e.g., the determined payment identifier) to the first processor (i.e. computing unit) based on the user credential (i.e. payment identifier) and the first key (i.e. first merchant identifier).);
receiving the authorization from a processor of the merchant device with the second key (See at least Han [0086-0089]; Fig. 15; Han Claims 1, 4 and 6.  Where the service provider system (i.e. credit facility) receives the authorization (i.e. the payment identifier, e.g., a coded payment identifier, a signed payment identifier) from a processor of the merchant device (i.e. merchant server) with the second key (i.e. second merchant identifier).); 
determining whether the first key and the second key match and correspond to the merchant (See at least Han [0086-0089]; Fig. 15.  Where it is determined whether the first key (i.e. first merchant identifier) and second key (i.e. second merchant identifier) match and correspond (i.e. indicated by the fact that the two identifiers match) to the merchant.); and 
processing the transaction between the user and the merchant based on the determining whether the first key and the second key match and correspond to the merchant (See at least Han [0088-0089].  Where the transaction is processed (i.e. payment is made) between the user (i.e. customer) and the merchant based on the determining whether the first key and the second key match and correspond (i.e. indicated by the fact that the two identifiers match) to the merchant.).

	Han discloses the use of a first key (i.e. first merchant identifier) and a second key (i.e. second merchant identifier) during a payment process to increase confidence that a payment identifier is legitimate and authorized by the customer. Han [0088-0089].  However, Han does not explicitly disclose:  
wherein the first key was previously issued to the first processor by a service provider system for storage in a database and use with the merchant transaction processing application (See at least Woodward [0004]; [0017]; [0020-0023]; Fig. 2B; Fig. 2C.  Where the first key (i.e. consumer authorization key (CAK)) was previously issued to the first processor (i.e. consumer payment server) by the service provider system (i.e. host transaction processor) for storage in a database and use with the merchant transaction processing application (i.e. consumer transaction software on the portable wireless client device).); 
where the second key [was] previously issued to the merchant device by the service provider (See at least Woodward [0004]; [0020-0023]; Fig. 2B; Fig. 2C.  Where the second key (i.e. merchant authorization key (MAK)) was previously issued to the merchant device/second processor (i.e. merchant payment server) by the service provider (i.e. host transaction processor).); and
wherein the second processor comprises a secure back-end server of the merchant separated from the first processor and the database, and wherein the second key is inaccessible by the first processor and the merchant transaction processing application of the merchant (See at least Woodward [0014]; [0017]; [0020-0023]; Fig. 1; Fig. 2B; Fig. 2C.  Where the second processor (i.e. merchant payment server) comprises a secure back-end server of the merchant ).
	In view of the teachings provided by Woodward it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Han’s method of using a first key (i.e. first merchant identifier) and a second key (i.e. second merchant identifier) during a payment process to increase confidence that a payment identifier is legitimate and authorized by the customer to include “wherein the first key was previously issued to the first processor by a service provider system for storage in a database and use with the merchant transaction processing application; where the second key [was] previously issued to the merchant device by the service provider; and wherein the second processor comprises a secure back-end server of the merchant separated from the first processor and the database, and wherein the second key is inaccessible by the first processor and the merchant transaction processing application of the merchant”, as taught and/or suggested by Woodward, in order to provide a wireless platform on which a consumer can conduct a POS transaction with a merchant without having to disclose certain consumer-specific information to the merchant (Woodward [0003]; [0024]).
	The combination of Han and Woodward does not explicitly disclose, but Faith teaches receiving the authorization from a second processor of the merchant device (See at least Faith [0077-0079]; [0144].  Where the authorization (e.g., an authorization token) is received from a second processor (i.e. server associated with a first merchant) of the merchant device (i.e. of the merchant).).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Han’s method of receiving the authorization (i.e. the determined payment identifier, e.g., a coded payment identifier, a signed payment identifier) from the merchant device (i.e. merchant server), to include the teachings of Faith, in order to save an authorization server (e.g. a server of a payment processing network) time and money because a complete authorization process does not have to be done for every authorization request, which can clog a network (Faith [0022]).
	Han further discloses the use of a user credential (i.e. payment identifier), and the confirming of a customer identity based on information associated with the customer (Han [0070-0072]).  However, the combination of Han, Woodward and Faith does not explicitly disclose:  wherein the user credential comprises a personal identification number (PIN) issued to the user for use with the merchant transaction processing application; or verifying that the merchant is an authorized merchant for the PIN.
	Fletcher, on the other hand, teaches:
wherein the user credential comprises a personal identification number (PIN) issued to the user for use with the merchant transaction processing application (See at least Fletcher Abstract; [0004-0005]; [0041] “The LUP may be generated by an issuer 3 or may be created by the user 1. In an exemplary embodiment, although not required, LUP 15 is immediately usable by user 1 without need for activation and may have associated therewith user 1, issuer 3, and/or merchant 2 defined conditions and/or parameters of use restrictions which limit use of the LUP 15.”; [0082-0083].  Where the user credential comprises a personal identification number (PIN) (i.e. Limited Use PIN (LUP)) issued to the user for use with the merchant transaction processing application (i.e. web shopping page/online merchant’s website).)
verifying that the merchant is an authorized merchant for the PIN (See at least Fletcher [0004-0005]; [0049] “In another exemplary embodiment, LUP 15 may have limited-use (and/or conditions-of-use) parameters associated with it […]. Parameters may include, for example: […] (iv) use of LUP 15 for a specified merchant only […].”; [0051]. Where it is verified that the merchant is an authorized merchant for the PIN when it is determined if use of the LUP is authorized based on parameters associated with the LUP including a specified merchant.).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Han’s method of using a user credential (i.e. payment identifier), and the confirming of a customer identity based on information associated with the customer, to include the teachings of Fletcher, in order to facilitate transactions utilizing a code (e.g., PIN) that is associated with a primary transaction instrument (Fletcher [0002]).
	Additionally, Examiner has fully considered the non-functional descriptive language recited in the claim(s), and in the interest of compact prosecution has provided prior art, where available, for the non-functional descriptive material.  However, it is noted that the non-functional descriptive material will not distinguish the invention from the prior art in terms of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).  Such non-functional descriptive material includes:
the phrase “for a merchant transaction processing application executed by a merchant device corresponding to a merchant for a transaction between the user and the merchant”, found in the “receiving a user credential” step, is non-functional descriptive material as it only describes, at least in part, attributes about the first processor (e.g., what the first processor could be used for), however, the fact that the first processor may be used for particular tasks (e.g., executing a merchant transaction processing application) fails to affect how any of the positively recited 
the phrase “wherein the first key was previously issued to the first processor by the service provider system for storage in a database and use with the merchant processing application”, found in the “receiving a user credential” step, is non-functional descriptive material as it only describes, at least in part, details about the first key (e.g., who issued the key, why the key was issued, etc.), however, the fact that the first key was previously issued for an intended purpose fails to affect how any of the positively recited steps are performed, the structure of the system, and/or how the system operates.  For example, the claimed system does not receive the first key differently simply because it was previously issued.
the phrase “wherein the user credential comprises a personal identification number (PIN) issued to the user for use with the merchant transaction processing application”, found in the “receiving a user credential” step, is non-functional descriptive material as it only describes, at least in part, the type/format of data used (e.g., a number) as the user credential and the credentials intended use (e.g., for use with the merchant transaction processing application), however, the fact that the fact that the user credential is of a particular type/format fails to affect how any of the positively recited steps are performed, the structure of the system, and/or how the system operates.  For example, the user credential is not received differently simply because it is a number (i.e. a PIN).  Likewise, the fact that the PIN has an intended purpose/use (e.g., for use with an application) fails to affect how any of the positively recited steps are performed, the structure of the system, and/or how the system operates.
the phrase “wherein the authorization comprises an alphanumeric string”, found in the “generating an authorization” step, is non-functional descriptive material as it only describes, at 
the phrase “previously issued to the merchant device by the service provider”, found in the “generating an authorization” step, is non-functional descriptive material as it only describes, at least in part, details about the second key (e.g., who issued the key), however, the fact that the second key was previously issued fails to affect how any of the positively recited steps are performed, the structure of the system, and/or how the system operates.
the phrase “wherein the second processor comprises a secure back-end server of the merchant separated via a firewall from the first processor and the database”, found in the “receiving the authorization” step, is non-functional descriptive material as it only describes, at least in part, attributes about the second processor (e.g., the second processors configuration with respect to the first processor and the database), however, the fact that the second processor is separated from the first processor and the database fails to affect how any of the positively recited steps are performed, the structure of the system, and/or how the system operates.  For example, the authorization and second key are not received differently simply because the first and second processor are separated (e.g., via a firewall).
the phrase “wherein the second key is inaccessible by the first processor and the merchant transaction processing application of the merchant”, found in the “receiving the authorization” step, is non-functional descriptive material as it only describes, at least in part, details about the second key (e.g., who has, or does not have, access to the second key), however, the fact that the second key is not accessible to the first processor and the merchant transaction processing 

Examiner Note:  The limitation which recites “processing the transaction between the user and the merchant based on the determining whether the first key and the second key match and correspond to the merchant” is a contingent limitation.  That is, this limitation only occurs if a certain condition is met, in this case, when the first key and the second key match and correspond to the merchant.  The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  Accordingly, as drafted, the step of “processing the transaction between the user and the merchant” need not be performed, nor taught by the prior art, if the first key and second key do not match and correspond to the merchant.  Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed.  See MPEP 2111.04, and Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential). 

Regarding Claim 13:  The combination of Han, Woodward, Faith and Fletcher discloses the method of claim 11.  Han further discloses wherein the transaction is processed using a payment account for the user with the service provider, and wherein the user credential identifies the payment account (See at least Han [0060-0061]; [0070-0071]).

Regarding Claim 14:  The combination of Han, Woodward, Faith and Fletcher discloses the method of claim 13.  Han further discloses the use of a user credential (i.e. payment identifier), and the confirming of a customer identity based on information associated with the customer (Han [0070-0072]).  However, (See at least Fletcher Abstract; [0004-0005]; [0041] “The LUP may be generated by an issuer 3 or may be created by the user 1. In an exemplary embodiment, although not required, LUP 15 is immediately usable by user 1 without need for activation and may have associated therewith user 1, issuer 3, and/or merchant 2 defined conditions and/or parameters of use restrictions which limit use of the LUP 15.”; [0066]; [0069].  Where the PIN (i.e. LUP) is issued to the user by the service provider system (i.e. issuer) and is distinct from at least one of a username for the payment account (i.e. username) or a password for the payment account (i.e. password).).	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Han’s method of using a user credential (i.e. payment identifier), and the confirming of a customer identity based on information associated with the customer, to include the teachings of Fletcher, in order to facilitate transactions utilizing a code (e.g., PIN) that is associated with a primary transaction instrument (Fletcher [0002]).
Examiner Note:  The phrase “wherein the PIN is issued to the user by the service provider system and is distinct from at least one of a username for the payment account or a password for the payment account” is non-functional descriptive material as it only describes, at least in part, who issued the PIN and characteristics of the PIN, however, the fact that PIN was issued by a particular entity and has particular characteristics (e.g., it differs from a username or password) fails to affect how any of the positively recited steps are performed.  For example, the PIN is not verified differently because it was issued by the service provider.  It has been held the nonfunctional descriptive material will not 

Regarding Claim 15:  The combination of Han, Woodward, Faith and Fletcher discloses the method of claim 14.  Fletcher further teaches wherein PIN enables identifying the payment account during merchant transactions including the transaction with the merchant (See at least Fletcher Abstract; [0004-0005]; [0041] “The LUP may be generated by an issuer 3 or may be created by the user 1. In an exemplary embodiment, although not required, LUP 15 is immediately usable by user 1 without need for activation and may have associated therewith user 1, issuer 3, and/or merchant 2 defined conditions and/or parameters of use restrictions which limit use of the LUP 15.”; [0045-0049]; [0101] “This customer service application identifies the account by LUP 15 in dispute”; [0112].  Where the PIN (i.e. LUP) enables identifying the payment account (i.e. primary account) during merchant transactions (i.e. “user presents this number to a merchant to complete a sales transaction”).).	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Han’s method of using a user credential (i.e. payment identifier), and the confirming of a customer identity based on information associated with the customer, to include the teachings of Fletcher, in order to facilitate transactions utilizing a code (e.g., PIN) that is associated with a primary transaction instrument (Fletcher [0002]).
Examiner Note:  The portion of the limitation which recites “wherein the PIN enables identifying the payment account during merchant transactions including the transaction with the merchant” is merely a recited intended use of the PIN.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  See 

Regarding Claim 16:  The combination of Han, Woodward, Faith and Fletcher discloses the method of claim 15.  Han further discloses wherein the authorization is provided in response to the first key being matched to the merchant (See at least Han [0082-0083].  Where the authorization (i.e. determined payment identifier) is provided in response to the first key (i.e. first merchant identifier) being matched to the merchant.).	Han substantially discloses the claimed invention including the use of a user credential (i.e. payment identifier), and the confirming of a customer identity based on information associated with the customer (Han [0070-0072]).  Han further discloses the providing of an authorization in response to the matching of information (Han [0082-0083]; [0086-0087]).  However, Han does not explicitly wherein the authorization is provided in response to the PIN being matched to the user.	Fletcher, on the other hand, teaches wherein the authorization is provided in response to the PIN being matched to the user (See at least Fletcher Abstract “the merchant processing this limited use PIN, where the number is typically presented to the credit issuer to facilitate authorization”; [0051]; [0078]; [0086-0088].).	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Han’s method of using a user credential (i.e. payment identifier), and the confirming of a customer identity based on information associated with the customer, to include the teachings of Fletcher, in order to facilitate transactions utilizing a code (e.g., PIN) that is associated with a primary transaction instrument (Fletcher [0002]).

Regarding Claim 17:  The combination of Han, Woodward, Faith and Fletcher discloses the method of claim 11.  Han further discloses providing a payment to the merchant in response to the first key and the second key corresponding to the merchant (See at least Han [0088-0089].  Where a payment is provided to the merchant in response to the first key (i.e. first merchant identifier) and the second key (i.e. second merchant identifier) corresponding to the merchant (i.e. indicated by the fact that the first and second identifiers match).).

Regarding Claim 18:  The combination of Han, Woodward, Faith and Fletcher discloses the method of claim 11.  Han further discloses wherein the processing comprises: 
determining that the second key was previously issued to the merchant (See at least Han [0088-0089].  Where it is determined that the second key (i.e. second merchant identifier) was previously issued to the merchant when the first and second merchant identifiers match.); and 
wherein the transaction is processed in response to the determining that the second key was previously issued to the merchant (See at least Han [0088-0089].  Where the transaction is processed in response to the determining that the second key was previously issued to the merchant (i.e. “payment is conditioned on a valid comparison”).).

Regarding Claim 19:  The combination of Han, Woodward, Faith and Fletcher discloses the method of claim 11.  Han further discloses wherein the processing comprises: 
receiving the authorization from the merchant device (See at least Han [0086-0089]; Han Claims 1, 4 and 6.  Where the service provider system (i.e. credit facility) receives the authorization (i.e. the determined payment identifier, e.g., a coded payment identifier, a signed payment identifier) from the merchant device (i.e. merchant server).)
determining that the authorization is not transmitted with the second key previously issued to the merchant (See at least Han [0088-0089].  Where it is determined that an authorization (i.e. payment identifier) is not transmitted with the second key previously issued to the merchant (i.e. the second merchant identifier) when the first and second merchant identifiers do not match.); and
in response, marking at least one of the transaction, the merchant device, and the merchant as fraudulent (See at least Han [0089].  Where in response the service provider system (i.e. credit facility) marks the transaction as fraudulent when it concludes that the payment identifier is not being used properly and indicates that further investigation is needed.).

Regarding Claim 20:  Han discloses a non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations comprising:
receiving a user credential and a first key from a first processor for a merchant transaction processing application executed by a merchant device corresponding to a merchant for a transaction between the user and the merchant (See at least Han [0008]; [0023]; [0056-0057]; [0070] “In one embodiment, the merchant sends the payment identifier and a merchant ID associated with the merchant.”; [0084]; Fig. 2.  Where the service provider system (i.e. credit facility) receives a user credential (i.e. payment identifier) and a first key (i.e. first merchant identifier) from a first processor (i.e. computing unit) for a merchant transaction processing application (i.e. Online Shopping System) executed by a merchant device (i.e. merchant server) corresponding to a merchant for a transaction between the user and the merchant.); 
verifying that the first key is associated with the merchant (See at least Han [0082] “The credit facility determines a first merchant identifier associated with the payment request at step 1320.”; [0084]; [0088-0089])
generating an authorization of the transaction, wherein the authorization comprises an alphanumeric string for use with the second key (See at least Han [0059]; [0082]; [0085-0091].  Where an authorization of the transaction (i.e. payment identifier) is generated (e.g., by coding in an association with the first merchant identifier, signing the identifier, and/or encrypting the identifier, etc.), wherein the authorization comprises an alphanumeric string (i.e. a credit card number, a one-time use credit card number, account number or the like) for use with the second key (i.e. for use with the second merchant identifier).);
providing the authorization to the first processor based on the user credential and the first key (See at least Han [0023]; [0086-0087].  Where the service provider system (i.e. credit facility) provides the authorization (i.e. the payment identifier, e.g., the determined payment identifier) to the first processor (i.e. computing unit) based on the user credential (i.e. payment identifier) and the first key (i.e. first merchant identifier).);
receiving the authorization from a processor of the merchant device with the second key (See at least Han [0086-0089]; Fig. 15; Han Claims 1, 4 and 6.  Where the service provider system (i.e. credit facility) receives the authorization (i.e. the payment identifier, e.g., a coded payment identifier, a signed payment identifier) from a processor of the merchant device (i.e. merchant server) with the second key (i.e. second merchant identifier).); 
determining whether the first key and the second key match and correspond to the merchant (See at least Han [0086-0089]; Fig. 15.  Where it is determined whether the first key (i.e. first merchant identifier) and second key (i.e. second merchant identifier) match and correspond (i.e. indicated by the fact that the two identifiers match) to the merchant.); and 
processing the transaction between the user and the merchant based on the determining whether the first key and the second key match and correspond to the merchant (See at least Han [0088-0089].  Where the transaction is processed (i.e. payment is made) between the user ).

	Han discloses the use of a first key (i.e. first merchant identifier) and a second key (i.e. second merchant identifier) during a payment process to increase confidence that a payment identifier is legitimate and authorized by the customer. Han [0088-0089].  However, Han does not explicitly disclose:  wherein the first key was previously issued to the first processor by a service provider system for storage in a database and use with the merchant transaction processing application; where the second key [was] previously issued to the merchant device by the service provider; or wherein the second processor comprises a secure back-end server of the merchant separated from the first processor and the database, and wherein the second key is inaccessible by the first processor and the merchant transaction processing application of the merchant.	Woodward, on the other hand, teaches: 
wherein the first key was previously issued to the first processor by a service provider system for storage in a database and use with the merchant transaction processing application (See at least Woodward [0004]; [0017]; [0020-0023]; Fig. 2B; Fig. 2C.  Where the first key (i.e. consumer authorization key (CAK)) was previously issued to the first processor (i.e. consumer payment server) by the service provider system (i.e. host transaction processor) for storage in a database and use with the merchant transaction processing application (i.e. consumer transaction software on the portable wireless client device).); 
where the second key [was] previously issued to the merchant device by the service provider (See at least Woodward [0004]; [0020-0023]; Fig. 2B; Fig. 2C.  Where the second key (i.e. merchant authorization key (MAK)) was previously issued to the merchant device/second ); and
wherein the second processor comprises a secure back-end server of the merchant separated from the first processor and the database, and wherein the second key is inaccessible by the first processor and the merchant transaction processing application of the merchant (See at least Woodward [0014]; [0017]; [0020-0023]; Fig. 1; Fig. 2B; Fig. 2C.  Where the second processor (i.e. merchant payment server) comprises a secure back-end server of the merchant (i.e. a merchant server) separated from the first processor and the database (i.e. see [0014] which indicates that the consumer payment server and merchant payment server may be located at different locations, also see e.g., Fig. 1 items 16 and 18), and wherein the second key (i.e. MAK) is inaccessible by the first processor and the merchant transaction processing application of the merchant (i.e. Examiner is interpreting the second key (MAK) as being inaccessible by the first processor (i.e. consumer payment server) and the merchant transaction processing application (i.e. consumer transaction software on the portable wireless client device) because the consumer payment server and consumer transaction software on the portable wireless client device are never in possession of the second key (MAK)).).
	In view of the teachings provided by Woodward it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Han’s method of using a first key (i.e. first merchant identifier) and a second key (i.e. second merchant identifier) during a payment process to increase confidence that a payment identifier is legitimate and authorized by the customer to include “wherein the first key was previously issued to the first processor by a service provider system for storage in a database and use with the merchant transaction processing application; where the second key [was] previously issued to the merchant device by the service provider; and wherein the second processor comprises a secure back-end server of the merchant separated from the first processor and the database, and wherein the second key is inaccessible by the first processor and the merchant transaction processing application of the merchant”, as taught and/or suggested by Woodward, in order to provide a wireless platform on which a consumer can conduct a POS transaction with a merchant without having to disclose certain consumer-specific information to the merchant (Woodward [0003]; [0024]).
	The combination of Han and Woodward does not explicitly disclose, but Faith teaches receiving the authorization from a second processor of the merchant device (See at least Faith [0077-0079]; [0144].  Where the authorization (e.g., an authorization token) is received from a second processor (i.e. server associated with a first merchant) of the merchant device (i.e. of the merchant).).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Han’s method of receiving the authorization (i.e. the determined payment identifier, e.g., a coded payment identifier, a signed payment identifier) from the merchant device (i.e. merchant server), to include the teachings of Faith, in order to save an authorization server (e.g. a server of a payment processing network) time and money because a complete authorization process does not have to be done for every authorization request, which can clog a network (Faith [0022]).
	Han further discloses the use of a user credential (i.e. payment identifier), and the confirming of a customer identity based on information associated with the customer (Han [0070-0072]).  However, the combination of Han, Woodward and Faith does not explicitly disclose:  wherein the user credential comprises a personal identification number (PIN) issued to the user for use with the merchant transaction processing application; or verifying that the merchant is an authorized merchant for the PIN.
	Fletcher, on the other hand, teaches:
wherein the user credential comprises a personal identification number (PIN) issued to the user for use with the merchant transaction processing application (See at least Fletcher Abstract; [0004-0005]; [0041] “The LUP may be generated by an issuer 3 or may be created by the user 1. In an exemplary embodiment, although not required, LUP 15 is immediately usable by user 1 without need for activation and may have associated therewith user 1, issuer 3, and/or merchant 2 defined conditions and/or parameters of use restrictions which limit use of the LUP 15.”; [0082-0083].  Where the user credential comprises a personal identification number (PIN) (i.e. Limited Use PIN (LUP)) issued to the user for use with the merchant transaction processing application (i.e. web shopping page/online merchant’s website).); and 
verifying that the merchant is an authorized merchant for the PIN (See at least Fletcher [0004-0005]; [0049] “In another exemplary embodiment, LUP 15 may have limited-use (and/or conditions-of-use) parameters associated with it […]. Parameters may include, for example: […] (iv) use of LUP 15 for a specified merchant only […].”; [0051]. Where it is verified that the merchant is an authorized merchant for the PIN when it is determined if use of the LUP is authorized based on parameters associated with the LUP including a specified merchant.).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Han’s method of using a user credential (i.e. payment identifier), and the confirming of a customer identity based on information associated with the customer, to include the teachings of Fletcher, in order to facilitate transactions utilizing a code (e.g., PIN) that is associated with a primary transaction instrument (Fletcher [0002]).
	Additionally, Examiner has fully considered the non-functional descriptive language recited in the claim(s), and in the interest of compact prosecution has provided prior art, where available, for the non-functional descriptive material.  However, it is noted that the non-functional descriptive material will not distinguish the invention from the prior art in terms of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).  Such non-functional descriptive material includes:
the phrase “for a merchant transaction processing application executed by a merchant device corresponding to a merchant for a transaction between the user and the merchant”, found in the “receiving a user credential” step, is non-functional descriptive material as it only describes, at least in part, attributes about the first processor (e.g., what the first processor could be used for), however, the fact that the first processor may be used for particular tasks (e.g., executing a merchant transaction processing application) fails to affect how any of the positively recited steps are performed, the structure of the system, and/or how the system operates.  For example, the claimed system does not receive the user credential or first key any differently simply because the first processor is used for a merchant transaction processing application.
the phrase “wherein the first key was previously issued to the first processor by the service provider system for storage in a database and use with the merchant processing application”, found in the “receiving a user credential” step, is non-functional descriptive material as it only describes, at least in part, details about the first key (e.g., who issued the key, why the key was issued, etc.), however, the fact that the first key was previously issued for an intended purpose fails to affect how any of the positively recited steps are performed, the structure of the system, and/or how the system operates.  For example, the claimed system does not receive the first key differently simply because it was previously issued.
the phrase “wherein the user credential comprises a personal identification number (PIN) issued to the user for use with the merchant transaction processing application”, found in the “receiving a user credential” step, is non-functional descriptive material as it only describes, at least in part, the type/format of data used (e.g., a number) as the user credential and the credentials intended use (e.g., for use with the merchant transaction processing application), however, the fact that the fact that the user credential is of a particular type/format fails to affect how any of the positively recited steps are performed, the structure of the system, 
the phrase “wherein the authorization comprises an alphanumeric string”, found in the “generating an authorization” step, is non-functional descriptive material as it only describes, at least in part, the contents/format of the authorization, however, the fact that the authorization comprises an alphanumeric string fails to affect how any of the positively recited steps are performed, the structure of the system, and/or how the system operates.  For example, the authorization is not generated, provided, or received differently simply because the authorization is in an alphanumeric format.
the phrase “previously issued to the merchant device by the service provider”, found in the “generating an authorization” step, is non-functional descriptive material as it only describes, at least in part, details about the second key (e.g., who issued the key), however, the fact that the second key was previously issued fails to affect how any of the positively recited steps are performed, the structure of the system, and/or how the system operates.
the phrase “wherein the second processor comprises a secure back-end server of the merchant separated via a firewall from the first processor and the database”, found in the “receiving the authorization” step, is non-functional descriptive material as it only describes, at least in part, attributes about the second processor (e.g., the second processors configuration with respect to the first processor and the database), however, the fact that the second processor is separated from the first processor and the database fails to affect how any of the positively recited steps are performed, the structure of the system, and/or how the system operates.  For 
the phrase “wherein the second key is inaccessible by the first processor and the merchant transaction processing application of the merchant”, found in the “receiving the authorization” step, is non-functional descriptive material as it only describes, at least in part, details about the second key (e.g., who has, or does not have, access to the second key), however, the fact that the second key is not accessible to the first processor and the merchant transaction processing application fails to affect how any of the positively recited steps are performed, the structure of the system, and/or how the system operates.

Examiner Note:  The limitation which recites “processing the transaction between the user and the merchant based on the determining whether the first key and the second key match and correspond to the merchant” is a contingent limitation.  That is, this limitation only occurs if a certain condition is met, in this case, when the first key and the second key match and correspond to the merchant.  The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  Accordingly, as drafted, the step of “processing the transaction between the user and the merchant” need not be performed, nor taught by the prior art, if the first key and second key do not match and correspond to the merchant.  Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed.  See MPEP 2111.04, and Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential). 

	Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Woodward in view of Faith in view of Fletcher, as applied above, and further in view Casares et al. (US 201110202415 A1) (“Casares”).Regarding Claim 2:  The combination of Han, Woodward, Faith and Fletcher discloses the system of claim 1.  However, the combination of Han, Woodward, Faith and Fletcher does not explicitly disclose where the second processor of the merchant device has limited communications over a network through the firewall.	Casares, on the other hand, teaches where the second processor of the merchant device has limited communications over a network through the firewall (See at least Casares [0050]; [0071-0073].  Where the second processor of the merchant device (i.e. transaction platform) has limited communications over a network through the firewall (i.e. “firewalls may deny inbound and outbound traffic that is not required for the application”).).	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Han’s method of receiving a second key (i.e. second merchant identifier) at a service provider (i.e. credit facility) from a merchant device in order to increase confidence that the payment identifier is legitimate and authorized by the customer, to include the teachings of Casares, in order to securely communicate with the external world while protecting the sensitive services behind the firewalls (Casares [0073]).
Examiner Note:  The phrase “where the second processor of the merchant device has limited communications over a network through the firewall” is non-functional descriptive material as it only describes, at least in part, the communication capabilities of the second processor, however, the fact that the second processor of the merchant device has limited communications fails to affect how any of the positively recited steps are performed.  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in terms of patentability. (In re Gulack, 217 USPQ 401 
	Examiner further notes that the details pertaining to the second processor are outside the scope of the claimed invention.  That is, applicant is claiming a service provider system, however, the second processor is not part of the claimed system.  Accordingly, any details about this device/component and/or the actions/steps that it performs would be outside the scope of the claimed system.

Regarding Claim 12:  The combination of Han, Woodward, Faith and Fletcher discloses the method of claim 11.  Han further discloses wherein the first key is used in at least one of a mobile application for the merchant or a website for the merchant associated with the transaction processing application (See at least Han [0056-0057]; [0070]; [0081-0082].  Wherein the first key (i.e. first merchant identifier) is used in at least one of a mobile application for the merchant (i.e. in the merchant system) or a website for the merchant associated with the merchant transaction processing application (i.e. an online shopping cart).).	The combination of Han, Woodward, Faith and Fletcher does not explicitly disclose where the second processor of the merchant device has limited communications over a network through the firewall.	Casares, on the other hand, teaches where the second processor of the merchant device has limited communications over a network through the firewall (See at least Casares [0050]; [0071-0073].  Where the second processor of the merchant device (i.e. transaction platform) has limited communications over a network through a firewall (i.e. “firewalls may deny inbound and outbound traffic that is not required for the application”).).	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Han’s method of receiving a second key (i.e. second merchant identifier) 
Examiner Note:  The phrase “where the second processor of the merchant device has limited communications over a network through the firewall” is non-functional descriptive material as it only describes, at least in part, the communication capabilities of the second processor, however, the fact that the second processor of the merchant device has limited communications fails to affect how any of the positively recited steps are performed.  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in terms of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

Response to Arguments
Claim Rejections – 35 U.S.C. §103
	Applicant argues that the combination of Han, Woodward, and Faith does not teach at least the following limitations recited by amended claim 1:
	“... receiving the user credential and the first key from a first processor for a merchant transaction processing application executed by a merchant device corresponding to a merchant for a transaction between the user and the merchant, wherein the first key was previously issued to the first processor by the service provider system for storage in a database and use with the merchant transaction processing application, and wherein the user credential comprises a personal identification number (PIN) issued to the user for use with the merchant transaction processing application ...
verifying that the merchant is an authorized merchant for the PIN ...
receiving the authorization from a second processor of the merchant device with the second key previously issued to the second processor by the service provider system, wherein the second processor comprises a secure back-end server of the merchant separated via a firewall from the first processor and the database, and wherein the second key is inaccessible by the first processor and the merchant transaction processing application of the merchant…”.  Amendment, pp. 8-9.
Applicant’s arguments have been fully considered but they are not persuasive.  With respect to the “wherein the first key was previously issued to the first processor by the service provider system for storage in a database and use with the merchant transaction processing application”, “wherein the user credential comprises a personal identification number (PIN) issued to the user for use with the merchant transaction processing application”, and “wherein the second processor comprises a secure back-end server of the merchant separated via a firewall from the first processor and the database, and wherein the second key is inaccessible by the first processor and the merchant transaction processing application of the merchant” limitations, Examiner notes that these limitation are non-functional descriptive material and will not distinguish the invention from the prior art in terms of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).  As discussed in greater detail in the art rejection above, these limitations are merely providing descriptive language/details about items in the claim (e.g., details about the first key, the user credential, the second processor, the second key, etc.), however, these details (i.e. non-functional descriptive language) fail to affect how any of the positively recited steps are performed, the structure of the system, and/or how the system operates.  For example, the fact that the first key was previously issued to the first processor by the service provider system fails to affect how the first key is received.  Examiner contends that a first key issued by another entity (i.e. by an entity other than the service provider system) would be received the same way as a key issued by the service provider system.  This language would only be functional if it somehow affected how one or more of the steps were performed (e.g., a step reciting "verifying that the first key was previously issued to the first processor by the service provider system” would make “wherein the first key was previously issued to the first processor by the service provider system” functionally related to the claim). 	With respect to the limitation that recites “verifying that the merchant is an authorized merchant for the PIN.”  Examiner contends that this limitation is taught by the prior art of Fletcher, a previously cited reference that has now been incorporated into the rejection of claim 1.  Fletcher teaches that a Limited Use PIN (LUP) may have parameters associated with it that may specify that the LUP can only be used for a specified merchant.  Fletcher [0049].  Fletcher further teaches that the use of LUP will be verified/authorized based on the parameters associated with the LUP including the specified merchant.  Fletcher [0051].  Accordingly, Fletcher verifies that the merchant is an authorized merchant for the PIN when it is determined if use of the LUP is authorized based on parameters associated with the LUP including a specified merchant.	Applicant argues that “Woodward requires the portable wireless client device (e.g., a user's mobile phone) to send the key to a merchant device. In contrast the present claims use processors of a merchant device that are separated through a firewall and isolated to transmit different keys (a first and second key) to a service provider system.”  Amendment, pp. 9-10.  Applicant’s argument is not entirely clear, however, as best understood, Applicant appears to draw a distinction between Woodward and the claimed invention because the first key is given to the merchant device by a user’s mobile phone instead of the service provider system.  Examiner acknowledges the fact that the CAK is provided to the POS terminal by the consumers portable wireless client device (see Woodward [0021]), however, it is noted that Examiner has not, and is not, interpreted the POS [merchant] terminal to be the first processor.  Rather, the consumer payment server has been interpreted as being the first processor, and 
Applicant’s argument with respect to Faith (Amendment, p. 10) have been considered, however, it is noted that Faith has not been, or is not, used to teach any of the features discussed in the current remarks.
For these reasons and those further described in the 35 U.S.C. § 103 rejection, seen above, all claims remain rejected under 35 U.S.C. § 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure is cited in the Notice of References Cited (PTO-892).  The additional cited art further establishes the state of the art prior to the effective filling date of Applicant’s claimed invention.
Regev (US 2001/0007132 A1) discloses a method of providing safe commercial transactions via a network communications system.  Regev discloses that two different keys from two different devices are needed in order to complete a transaction.  Regev Abstract; [0042]; [0047].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FENSTERMACHER whose telephone number is (571)270-3511.  The examiner can normally be reached on Monday - Friday 8:30 AM to 5:30 PM EST, Alternate Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.F./Examiner, Art Unit 3685                                                                                                                                                                                                        February 12, 2021

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685